          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 1 of 36



 1 Nicomedes Sy Herrera (State Bar No. 275332)
   Andrew Purdy (State Bar No. 261912)
 2 Laura E. Seidl (State Bar No. 269891)
   HERRERA PURDY LLP
 3 1300 Clay Street, Suite 600
   Oakland, California 94612
 4 Telephone: (510) 422-4700
   Facsimile: (855) 969-2050
 5 Email: NHerrera@HerreraPurdy.com
          APurdy@HerreraPurdy.com
 6        LSeidl@HerreraPurdy.com

 7 Tejinder Singh (Pro Hac Vice)
   GOLDSTEIN & RUSSELL, P.C.
 8 7475 Wisconsin Avenue, Suite 850
   Bethesda, Maryland 20814
 9 Telephone: (202) 362-0636
   Email: TSingh@GoldsteinRussell.com
10
   Attorneys for Plaintiff-Relator Zachary Silbersher
11

12                               UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14                                   SAN FRANCISCO DIVISION

15 UNITED STATES OF AMERICA; STATES OF                  Case No.: 3:18-cv-03018-JCS
   CALIFORNIA, COLORADO, CONNECTICUT,
16 DELAWARE, FLORIDA, GEORGIA, HAWAII,
   ILLINOIS, INDIANA, IOWA, LOUISIANA,                  PLAINTIFF-RELATOR ZACHARY
17 MICHIGAN, MINNESOTA, MONTANA,                        SILBERSHER’S OPPOSITION TO
   NEVADA, NEW JERSEY, NEW MEXICO,                      ALLERGAN DEFENDANTS’ MOTION
18 NEW YORK, NORTH CAROLINA,                            TO DISMISS (DKT. 63)
   OKLAHOMA, RHODE ISLAND,
19 TENNESSEE, TEXAS, VERMONT, AND
   WASHINGTON; THE COMMONWEALTHS                        Hon. Joseph C. Spero
20 OF MASSACHUSETTS AND VIRGINIA; AND
   THE DISTRICT OF COLUMBIA,                            Courtroom G, 15th Floor
21                                                      Phillip Burton Federal Building
   ex rel. ZACHARY SILBERSHER,                          450 Golden Gate Avenue
22                                                      San Francisco, CA 94102
                   Plaintiffs,
23                                                      Hearing Date: October 25, 2019
              v.                                        at 9:30 a.m. (Dkt. 76)
24
   ALLERGAN PLC, ALLERGAN, INC.,                        Action Filed: April 25, 2018
25 ALLERGAN USA, INC., ALLERGAN SALES,
   LLC, FOREST LABORATORIES HOLDINGS,
26 LTD., ADAMAS PHARMA, AND ADAMAS
   PHARMACEUTICALS, INC.,
27
                   Defendants.
28

     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                CASE NO. 3:17-CV-03018-JCS
                   Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 2 of 36




 1

 2                                                              TABLE OF CONTENTS

 3
     INTRODUCTION ....................................................................................................................................1
 4
     BACKGROUND ......................................................................................................................................4
 5
     ARGUMENT ............................................................................................................................................7
 6
        I.         Allergan Misled the Patent Office Into Issuing the ’009 Patent ....................................................8
 7
        II.           Allergan Participated in the Fraud Relating to the Went Patents ............................................13
 8
        III.          The Complaint Pleads False Claims and Statements ...............................................................15
 9
        IV.           The Complaint Pleads Materiality ...........................................................................................20
10
        V.         Allergan’s Public Disclosure Argument Lacks Merit. .................................................................21
11
              A.      Relator’s Allegations of Fraud Have Never Been Publicly Disclosed. ...................................22
12
              B.      The Relevant Transactions Were Not Disclosed in an Enumerated Forum. ...........................23
13
              C.      In the Alternative, Relator Is an Original Source. ....................................................................28
14
        VI.           Allergan’s State Law Arguments Fail ......................................................................................30
15
     CONCLUSION.......................................................................................................................................30
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                               i                      Case No.3:18-cv-03018-JCS
                                             RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS
                 Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 3 of 36




 1

 2                                                       TABLE OF AUTHORITIES

 3                                                                        CASES

 4 A-1 Ambulance Serv., Inc. v. California,
     202 F.3d 1238 (9th Cir. 2000) .......................................................................................................24, 25
 5
   Amphastar Pharms. Inc. v. Aventis Pharma SA,
 6   856 F.3d 696 (9th Cir. 2017) ...................................................................................................18, 19, 25

 7 Amphastar Pharms. Inc. v. Aventis Pharma SA,
     No. 5:09-cv-0023-MJG, 2013 WL 12139832 (C.D. Cal. Apr. 19, 2013)............................................19
 8 Avid Identification Sys., Inc. v. Crystal Import Corp.,
     603 F.3d 967 (Fed. Cir. 2010)..............................................................................................................14
 9
   Bristol-Myers Squibb Co. v. Ben Venue Laboratories,
10   90 F.Supp.2d 522 (D.N.J. 2000) ..........................................................................................................11
11 Cestra v. Cephalon, Inc.,
     No. CIV.A. 14-1842, 2015 WL 3498761 (E.D. Pa. June 3, 2015) ......................................................30
12
   Fiskars, Inc. v. Hunt Mfg. Co.,
13   221 F.3d 1318 (Fed. Cir. 2000)............................................................................................................12

14 Hagood v. Sonoma County Water Agency,
      81 F.3d 1465 (9th Cir. 1996) ...............................................................................................................13
15 In re Rembrandt Techs. LP Patent Litig.,
      899 F.3d 1254 (Fed. Cir. 2018)............................................................................................................14
16
   Liotine v. CDW Gov’t, Inc.,
17    2009 WL 3156704 (S.D. Ill. Sept. 29, 2009) .......................................................................................27
18 Molins PLC v. Textron, Inc.,
    48 F.3d 1172 (Fed. Cir. 1995)..............................................................................................................12
19
   Mortgs., Inc. v. United States Dist. Court,
20  934 F.2d 209 (9th Cir. 1991) ...............................................................................................................13

21 Nat’l Ass’n of Mfrs. v. Dep’t of Defense,
     138 S. Ct. 617 (2018) ...........................................................................................................................25
22 Pixion, Inc. v. Citrix Sys., Inc.,
     2012 WL 1309170 (N.D. Cal. Apr. 16, 2012) .....................................................................................12
23
   RadLAX Gateway Hotel, LLC v. Amalgamated Bank,
24   566 U.S. 639 (2012) .............................................................................................................................25
25 Schindler Elevator Corp. v. United States ex rel. Kirk,
     563 U.S. 401 (2011) .................................................................................................................25, 26, 28
26
   Skedco, Inc. v. Strategic Operations, Inc.,
27   287 F.Supp.3d 1100 (D. Or. 2018) ......................................................................................................11

28
                                                                              i                      Case No.3:18-cv-03018-JCS
                                             RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS
                 Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 4 of 36



      Therasense, Inc. v. Becton, Dickinson & Co.,
 1      649 F.3d 1276 (Fed. Cir. 2011)..............................................................................................................9
 2 U.S. ex rel. Calilung v. Ormat Indus., Ltd.,
     2015 WL 1321029 (D. Nev. Mar. 24, 2015) .......................................................................................26
 3
   U.S. ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890, 899 (9th Cir. 2017) .................................. passim
 4 U.S. ex rel. Ebeid v. Lungwitz,
     616 F.3d 993 (9th Cir. 2010) ...............................................................................................................17
 5
   U.S. ex rel. Grubea v. Rosicki, Rosicki & Assocs., P.C.,
 6   318 F. Supp. 3d 680 (S.D.N.Y. 2018)..................................................................................................20
 7 U.S. ex rel. Haight v. Catholic Healthcare W., 2007 WL 2330790 (D. Ariz. Aug. 14, 2007) ................12
   U.S. ex rel. Hendow v. Univ. of Phoenix,
 8
     461 F.3d 1166 (9th Cir. 2006) ..................................................................................................2, 7, 15, 17
 9 U.S. ex rel. Integra Med Analytics LLC v. Providence Health & Servs.,
     No. CV 17-1694 PSG (SSX), 2019 WL 3282619 (C.D. Cal. July 16, 2019) ....................11, 25, 26, 28
10
   U.S. ex rel. King v. Solvay S.A.,
11   823 F. Supp. 2d 472 (S.D. Tex. 2011) .................................................................................................30
12 U.S. ex rel. Marcus v. Hess,
     317 U.S. 537 (1943) .............................................................................................................................15
13
   U.S. ex rel. Mateski v. Raytheon Co.,
14   816 F.3d 565 (9th Cir. 2016) .........................................................................................................23, 29
   U.S. ex rel. McGrath v. Microsemi Corporation,
15
     690 Fed. Appx. 551 (9th Cir. 2017) .....................................................................................................12
16 U.S. ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries, LLC,
     812 F.3d 294 (3d Cir. 2016)...........................................................................................................22, 29
17
   U.S. ex rel. Prather v. Brookdale Senior Living Communities, Inc.,
18   892 F.3d 822 (6th Cir. 2018) .........................................................................................................20, 21
19 U.S. ex rel. Promega Corp. v. Hoffman-La Roche Inc.,
     No. 03-1447-A (E.D. Va. Sept. 29, 2004) .....................................................................................18, 19
20
   U.S. ex rel. Rosner v. WB/Stellar IP Owner, L.L.C.,
21   739 F. Supp. 2d 396 (S.D.N.Y. 2010)..................................................................................................26
   U.S. ex rel. Winkelman v. CVS Caremark Corp.,
22
     827 F.3d 201 (1st Cir. 2016) ................................................................................................................29
23 Unihan Corp. v. Max Group Corp.,
     2011 WL 6814044 (C.D. Cal. 2011)....................................................................................................20
24
   United States ex rel. Donegan v. Anesthesia Assn’s. of Kan. City,
25   833 F.3d 874 (8th Cir. 2016) ...............................................................................................................13
26 United States v. Bourseau,
     No. 03-CV-907-BEN(WMC), 2006 WL 2961105 (S.D. Cal. Sept. 29, 2006) ...................................13
27

28
                                                                              ii                     Case No.3:18-cv-03018-JCS
                                             RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS
                 Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 5 of 36



       United States v. Celgene Corp.,
 1       226 F. Supp. 3d 1032 (C.D. Cal. 2016) ...............................................................................................19
 2 United States v. DynCorp Int'l, LLC,
     253 F. Supp. 3d 89 (D.D.C. 2017) .......................................................................................................20
 3
   Universal Health Servs., Inc. v. U.S. ex rel. Escobar,
 4   136 S. Ct. 1989 (2016) ................................................................................................................. passim

 5                                                                FEDERAL STATUTES

 6 21 U.S.C. § 355(b)(1).................................................................................................................................1
   31 U.S.C. § 3729(a)(1)(B) .......................................................................................................................16
 7
   31 U.S.C. § 3730(e)(4) ..................................................................................................................... passim
 8
   31 U.S.C. § 3730(e)(4)(A) ...........................................................................................................22, 24, 29
 9 31 U.S.C. § 3730(e)(4)(B) .................................................................................................................22, 28

10 35 U.S.C. § 311(b) ...................................................................................................................................23

11                                                               OTHER AUTHORITIES
12 Gregory Michael, et al., The New Plague: False Claims Liability Based on Inequitable Conduct During
      Patent Prosecution, 25 Fordham Intell. Prop. Media & Ent. L.J. 747 (2015) .....................................19
13
   J. D. Calamari & J.M. Perillo, The Law of Contracts, § 2-13 (2d ed. 1977) ...........................................20
14
                                                                      RULES
15
   37 C.F.R. § 1.56 ............................................................................................................................... passim
16
   48 C.F.R. § 15.402(a)(2) ..........................................................................................................................16
17 Fed. R. Civ. P. 9(b) ..................................................................................................................................11

18                                                                  STATE STATUTES
19
       Tex. Hum. Res. Code §§ 36.002(1)-(13) .................................................................................................30
20

21

22

23

24

25

26
27

28
                                                                               iii                      Case No.3:18-cv-03018-JCS
                                              RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 6 of 36



                                              INTRODUCTION
 1

 2          The First Amended Complaint (Dkt. 12) (“Complaint”) alleges that Defendants1 committed

 3 fraud to cause the United States and Plaintiff States to pay substantially more for the drugs

 4 Namenda XR (memantine) and Namzaric (memantine and donepezil) than they would have otherwise

 5 paid. Specifically, Defendants misled the Patent Office into issuing invalid patents protecting these

 6 drugs. They then submitted the invalid patents to be listed in the FDA’s database of “Approved Drug

 7 Products with Therapeutic Equivalence Evaluations,” commonly known as the “Orange Book.”

 8 (Complaint, ¶¶ 1, 141) Defendants were permitted to submit for listing only valid patents that “could

 9 reasonably be asserted” against generic competitors. See 21 U.S.C. § 355(b)(1). Defendants, however,

10 knowingly submitted the fraudulent patents to the government for listing in the Orange Book to block

11 generic competitors’ entry into the market through drawn-out compulsory patent litigation resulting

12 from the Orange Book listings.

13          Generic competition would have decreased Defendants’ market share by as much as 90% and

14 brought market prices down by as much as 90%. (Id., ¶¶ 47, 122, 126, 155(f), (g), 157) Defendants

15 used the resulting inflated prices to obtain inflated reimbursement rates with the government and

16 charge inflated prices to government agencies directly purchasing the drugs. Defendants also reported

17 those prices to the government as if they were fair and reasonable when Defendants knew they were

18 unlawfully inflated through their fraudulent scheme. Defendants’ “fraudulent course of conduct”
19 caused government programs to pay too much for the drugs, violating the False Claims Act (“FCA”),

20 31 U.S.C. §§ 3729-3733. See U.S. ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890, 899 (9th Cir.

21 2017). The total damages to the government likely exceeded $2 billion.

22          Using fraud or a fraudulent scheme to cause the government to pay too much for goods is a

23 heartland violation of the FCA. For example, if a defendant reported inaccurate market prices to the

24 government during pricing negotiations to inflate the price the government would pay, the FCA would

25 impose liability for the subsequent claims. The fact that Defendants here manipulated the market price

26
     1
27   Allergan, Inc., Allergan USA, Inc., and Allergan Sales, LLC, and Forest Laboratories Holdings, Ltd.
   (collectively, “Allergan”); and Adamas Pharma and Adamas Pharmaceuticals, Inc. (together,
28 “Adamas”) (“Allergan” and “Adamas” together, “Defendants”).
                                                    -1-
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                     CASE NO. 3:18-CV-03018-JCS
           Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 7 of 36



 1 through an upstream fraud—instead of merely misreporting it—does not make their conduct less

 2 culpable, or the statute less applicable. Indeed, it is well-settled that when a defendant commits an

 3 upstream fraud that taints downstream claims for reimbursement, the claims are actionable even if they

 4 are not, on their face, false. See Campie, 862 F.3d 890; U.S. ex rel. Hendow v. Univ. of Phoenix, 461

 5 F.3d 1166, 1174 (9th Cir. 2006). Here, the Complaint alleges that the point of Defendants’ fraud was to

 6 maintain an unlawful monopoly, resulting in higher prices for all payors, including the government.

 7 The harm to the government fisc was not some fortuitous byproduct of a garden-variety regulatory

 8 violation. It was the raison d’etre of a deliberate fraud.

 9          Allergan’s arguments do not seriously attack this theory of fraud head-on. Instead, Allergan

10 unpersuasively picks around the edges of the Complaint. Allergan’s arguments about U.S. Patent No.

11 8,039,009 (“the ’009 Patent”) misconstrue the applicable legal standard, mischaracterize the

12 Complaint, and would not justify dismissal even if they were correct. Allergan’s protest that it did not

13 participate in the fraud relating to the Went Patents ignore the fact that Allergan’s predecessor in

14 interest, Forest Laboratories, Inc. (“Forest”), engaged in fraudulent conduct after obtaining an

15 exclusive license for the patents. Allergan’s assertion that Defendants’ claims were not false ignores

16 settled law holding that upstream frauds taint downstream claims, and disregards that the government

17 relies on market prices to reflect fair conditions. Allergan’s perfunctory materiality argument is

18 implausible in light of the magnitude of Defendants’ fraud and the government’s documented concern
19 with inflated brand-name drug prices.

20          Instead of defending its conduct, Allergan spend most of its motion discussing the FCA’s

21 “public disclosure” provision, 31 U.S.C. § 3730(e)(4)—which has nothing to do with whether

22 Defendants committed fraud. It is a classic move for Defendants that have bilked the healthcare

23 system to disparage the whistleblower challenging their fraud as an opportunistic “parasite.”2 But

24 Allergan’s public disclosure arguments miss the mark.

25
     “Parasitic” suits barred by the FCA are typified by cases where individuals merely copy allegations
     2

26 of fraud of existing government investigations to receive a cut. See United States ex rel. Marcus v.
   Hess, 317 U.S. 537, 63 (1943); H.R. Rep. 102-837 (1992). That is not the case here. Mr. Silbersher did
27 not bring this suit to parasitically grab a portion of the government’s recovery from an already existing
   lawsuit or investigation. To the contrary, if Relator had not filed this action, it is clear the government
28
                                                        -2-
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
           Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 8 of 36



 1          Principally, Allergan argues that the Complaint should be dismissed because some of the

 2 underlying facts can be found in patent prosecution dockets. That is unpersuasive for a litany of

 3 reasons, the most obvious of which is that it would thwart Congress’s decision in 2010 to limit the

 4 civil, criminal, or administrative hearings or proceedings that would trigger the public disclosure bar

 5 only to those in which “the Government or its agent is a party.” 31 U.S.C. § 3730(e)(4)(A)(i). The

 6 addition of that language excludes patent prosecutions, which are ex parte administrative proceedings

 7 in which the government is not a party. Allergan’s argument would render this exclusion a nullity, in

 8 conflict with the statutory text, controlling precedent, and Congress’s policy objectives in narrowing

 9 the public disclosure bar and strengthening the FCA.

10          Moreover, there is nothing “parasitic” about this action. The high cost of prescription drugs is

11 one of the most intractable problems facing the American healthcare system, and patent monopolies

12 are a significant driver of drug costs. When, as here, drug manufacturers breach their duty of candor

13 and good faith to the Patent Office and prolong their patent monopolies by fraud, patients and the

14 government both suffer greatly. It takes a great deal of expertise and investigation to identify and

15 analyze pharmaceutical patents that are not just invalid, but also obtained through fraud. Identifying

16 such fraud is not reasonably ascertainable by government prosecutors, and they must rely on those

17 with specialized knowledge to bring suit. Mr. Silbersher is the only person who has done that work to

18 recover the billions that Defendants overcharged the government for Namenda XR and Namzaric.
19 Thus, even if there had been “public disclosure” of all the material elements of fraud alleged in the

20 Complaint in the specific public fora enumerated in the statute—and there has not been—Relator may

21 nevertheless proceed because the FCA, as amended by Congress in 2010, recognizes that Mr.

22 Silbersher is an “original source” of information that “materially adds to” any publicly-available ones.

23          The Motion to Dismiss should therefore be denied.

24

25

26
   would never have even known of the fraud or recovered the billions that Defendants have overcharged
27 the government. Defendants correctly say there are “parasites” here—but Relator is not one of them.

28
                                                       -3-
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
           Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 9 of 36



                                               BACKGROUND
 1

 2          Allergan manufactures, sells, and distributes Namenda XR and Namzaric in partnership with

 3 Adamas (Complaint, ¶¶ 49, 53). Both drugs are used to treat dementia related to Alzheimer’s disease.

 4 These drugs are expensive and make serious money for Defendants. For example, the Complaint

 5 alleges that in 2014 and 2015 alone, Medicare reimbursed approximately 5.4 million prescriptions for

 6 Namenda XR for approximately $1.46 billion. (Complaint, ¶ 132).

 7          The Complaint alleges that Defendants obtained the patents protecting Namenda XR and

 8 Namzaric by fraud. The first set of patents, known as the Went Patents, were only granted because Dr.

 9 Gregory Went, the CEO of Defendant Adamas, misrepresented the results of a clinical study (the

10 ME110 Study), asserting that the study showed a low incidence of certain side effects, when in fact the

11 opposite was true. (Complaint, ¶¶ 66-69, 73) Went and Adamas continued to resubmit the same

12 fraudulent data, and never corrected their misrepresentation, when applying for nine additional patents,

13 each time misleading the Patent Office into granting the applications. (Id., ¶¶ 73-90). Two of those

14 applications, for U.S. Patent Nos. 8,580,858 and 8,598,233, were filed on December 21, 2012, and

15 January 28, 2013, after Allergan’s predecessor in interest, Forest, had entered into an exclusive

16 licensing agreement with Adamas to commercialize the Went Patents. The Went Patents were

17 subsequently found to be invalid; those findings were affirmed on appeal; and generic competition

18 began immediately thereafter. (Id., ¶ 51, 107).
19          The second relevant patent, the ’009 Patent, was obtained directly by Forest—again by

20 misleading the Patent Office. The application for the ’009 Patent had been rejected at least six times

21 when, on March 15, 2011, Forest amended it to require “once daily administration” of the drug.

22 (Complaint, ¶ 96) Forest claimed that this was a novel feature—but in fact it was invalid as obvious in

23 view of U.S. Patent No. 6,479,553 (“the ’553 Patent”), which expressly teaches treating Alzheimer’s

24 disease by administering memantine once daily. (Complaint, ¶ 93). The ’553 Patent had been

25 mentioned to the patent Examiner in 2009 (eighteen months beforehand), but Forest misleadingly

26 omitted any reference to it after changing its application to require once-daily administration. The
27 Complaint alleges that this omission was intentional—which is plausible because Forest’s prior

28
                                                      -4-
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                     CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 10 of 36



 1 citation to the ’553 Patent demonstrated that Forest knew of that patent and understood its claims. Had

 2 Forest candidly disclosed the ’553 Patent after it amended its application, the ’009 Patent would not

 3 have issued. (Id., ¶ 97) Unless invalidated, the ’009 Patent will protect Namzaric until 2029.

 4          The Complaint alleges these patents were obtained in violation of Defendants’ affirmative duty

 5 of candor and good faith to the Patent Office. That duty is embodied in a federal regulation, which

 6 provides that:

 7                  A patent by its very nature is affected with a public interest. The public
                    interest is best served, and the most effective patent examination occurs
 8                  when, at the time an application is being examined, the Office is aware of
                    and evaluates the teachings of all information material to patentability.
 9                  Each individual associated with the filing and prosecution of a patent
                    application has a duty of candor and good faith in dealing with the
10                  Office, which includes a duty to disclose to the Office all information
                    known to that individual to be material to patentability as defined in this
11                  section. The duty to disclose information exists with respect to each
                    pending claim until the claim is cancelled or withdrawn from
12                  consideration, or the application becomes abandoned. . . . There is no
                    duty to submit information which is not material to the patentability of
13                  any existing claim. The duty to disclose all information known to be
                    material to patentability is deemed to be satisfied if all information
14                  known to be material to patentability of any claim issued in a patent was
                    cited by the Office or submitted to the Office in the manner prescribed by
15                  §§ 1.97(b)-(d) and 1.98. However, no patent will be granted on an
                    application in connection with which fraud on the Office was
16                  practiced or attempted or the duty of disclosure was violated through
                    bad faith or intentional misconduct.
17
     37 C.F.R. § 1.56 (emphasis added). Because patent prosecution is an ex parte proceeding, the Patent
18
     Office relies on parties prosecuting a patent—including all real parties-in-interest—to provide patent
19
     Examiners with all material information necessary to fairly determine patentability, particularly if such
20
     information would have a tendency to refute patentability. See Manual of Patent Examining Procedure,
21
     § 2001.04; see also Complaint ¶¶ 46, 99. And as the text of the rule establishes, an applicant violates
22
     this duty per se by engaging in actual or attempted fraud, or bad faith or intentional misconduct.
23
            After obtaining these patents, Defendants listed them in the FDA’s Orange Book. (Complaint,
24
     ¶¶ 1, 141) This is significant because a generic manufacturer seeking FDA approval of an Abbreviated
25
     New Drug Application (“ANDA”) must certify that the generic drug will not infringe a patent listed in
26
     the Orange Book. If the brand drug is covered by a patent that has not yet expired, then a generic
27
     manufacturer must submit a so-called Paragraph IV certification, which states that the listed patent is
28
                                                       -5-
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 11 of 36



 1 invalid or will not be infringed. (Id., ¶ 40) When a generic manufacturer files a Paragraph IV

 2 certification, the brand-name manufacturer can immediately sue the generic manufacturer for

 3 infringement—and by statute, the initiation of such litigation delays approval of the ANDA for at least

 4 30 months. (Id., ¶ 43)

 5          The Complaint alleges that Defendants used their fraudulently obtained patents to substantially

 6 delay generic competition for Namenda XR and Namzaric. It alleges that sixteen generic

 7 manufacturers had filed ANDAs and were prepared to enter the market for Namenda XR at the end of

 8 December 2013, but Defendants delayed that entry by listing their patents in the Orange Book and

 9 initiating infringement actions asserting six of the Went Patents against all the ANDA filers, and the

10 ’009 Patent against nine of the ANDA filers. As a result, no generic manufacturers entered the market

11 for Namenda XR until February 2018. (Complaint, ¶¶ 107-08) The Complaint further alleges that

12 Defendants asserted the Went Patents against all the ANDA filers for Namzaric, and asserted the ’009

13 Patent against all but one of those filers—and that but for the assertion of these fraudulently obtained

14 patents, generic competition could have begun as early as July 13, 2015. (Id., ¶¶ 108-09)

15          Delaying or blocking generic competition has been very valuable for Defendants. After the

16 onset of generic competition for Namenda IR (the instant release counterpart to Namenda XR’s

17 extended release formulation), Allergan’s revenues for Namenda IR dropped approximately 97.3%,

18 year over year. (Complaint, ¶ 133) Given the number of generic manufacturers interested in offering
19 alternatives to Namenda XR and Namzaric, the Complaint plausibly alleges the prices of these drugs

20 would have declined by at least 90%. But because of Defendants’ fraud, Defendants maintained their

21 monopoly prices and market share.

22          This fraud harmed the government in two ways. First, government health care programs

23 frequently favor less expensive generic drugs. By unlawfully excluding generic competitors from the

24 market altogether, Defendants denied these government programs that choice, and therefore deprived

25 the government of significant cost savings.

26          Second, the prices the government pays for drugs are based on market prices. Thus, when a

27 drug manufacturer unlawfully manipulates the market price, it necessarily also manipulates the price

28
                                                      -6-
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                     CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 12 of 36



 1 the government will pay. For many programs, including Medicaid and direct purchases by the

 2 government, manufacturers must report their best prices to the General Services Administration

 3 (“GSA”) so that the GSA can determine the price for the Federal Supply Schedule (“FSS”).

 4 Manufacturers are required to regularly update the prices they charge to commercial payors, and those

 5 prices are used to calculate the maximum price that a vendor can charge, or the government may pay,

 6 for a drug under many government programs.3 (Complaint, ¶ 112) The GSA’s objective, for which it

 7 requires proof from the manufacturers, is to determine a “fair and reasonable” price for the

 8 government (Complaint, ¶ 112-14) Other programs, including Medicare Part D, use similar

 9 mechanisms to determine their pricing: they rely on the market price to help determine a fair price for

10 the government. Thus, when a manufacturer fraudulently manipulates the market price for a drug, that

11 fraud imposes significant costs on the government.

12          This case is a perfect illustration. According to the most recent data published by the Centers

13 for Medicare and Medicaid Services (“CMS”), Medicare Part D and Medicaid paid a total of $3.122

14 billion from July 2014 to December 31, 2017 (the last date data is available) for Namenda XR and

15 Namzaric based on over 8.5 million separate claims.4 These amounts do not include direct government

16 purchases, such as through the Veterans’ Health Administration or the Department of Defense’s

17 TRICARE. The government would have paid a lot less for these drugs—90% less—if generic

18 alternatives had been available.
                                                 ARGUMENT
19

20          As the Ninth Circuit has repeatedly held, the FCA is “intended to reach all types of fraud,

21 without qualification, that might result in financial loss to the Government.” Hendow, 461 F.3d at

22 1170–71; see also Campie, 862 F.3d at 899 (“We construe the Act broadly”). To allege an FCA claim,

23

24   3
       By inflating the market prices, Defendants also inflated the Federal Ceiling Price for most
     government agencies directly purchasing drugs, as well as the “Best Price” for Medicaid
25   reimbursement for single-source drugs. Those prices establish the maximum price that a vendor can
     charge the government at a percentage (approximately 76%) of the Average Manufacturer Price for
26   the drugs.
     4
27     The data through 2017 was unavailable when the First Amended Complaint was filed but can now be
     accessed at https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-
28   Reports/Information-on-Prescription-Drugs/MedicarePartD.html.
                                                       -7-
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 13 of 36



 1 Relator must plead: “(1) a false statement or fraudulent course of conduct, (2) made with scienter, (3)

 2 that was material, causing (4) the government to pay out money or forfeit moneys due.” Campie, 862

 3 F.3d at 899. The Complaint satisfies each and every element of an FCA claim. As explained in the

 4 Introduction, and as established by the allegations in the Complaint and the foregoing summary, this

 5 case falls squarely within the heartland of the FCA: Defendants used fraud to cause the government to

 6 pay more for medicines.

 7           To be clear, the Complaint alleges that Defendants did three fraudulent things, each of which

 8 tainted claims for payment made to the government: (1) Defendants obtained their patents through

 9 fraud on the Patent Office; (2) Defendants knowingly used these fraudulent patents to block or delay

10 generic competition, inflating the market price and securing their market share through fraud (and thus

11 denying government payors choice in the marketplace); and (3) Defendants provided tainted and

12 misleading pricing information to government payors, leading to contracts that caused the government

13 to pay Defendants more than it otherwise would have. These actions sound in promissory fraud, a

14 well-recognized theory of liability under the FCA. See, e.g., Campie, 862 F.3d at 902 (explaining that

15 under this theory, “subsequent claims are false because of an original fraud (whether a certification or

16 otherwise)”) (quotation marks omitted).

17           Because Defendants also provided tainted and misleading price information that Defendants

18 represented to have been “fair and reasonable,” Defendants are also liable under an implied
19 certification theory because a government purchaser would have reasonably, but incorrectly,

20 understood that Defendants’ pricing information reflected fair market conditions and were not inflated

21 through the wrongful exclusion of competitors. See Escobar, 136 S. Ct. at 2000-01; Campie, 862 F.3d

22 at 901.

23           Taking the allegations in the Complaint as true, none of Allergan’s contentions justify

24 dismissing this case at the pleading stage.

25        I. Allergan Misled the Patent Office Into Issuing the ’009 Patent
26           The Complaint alleges that Allergan’s predecessor in interest, Forest, obtained the ’009 Patent

27 by fraud. (Complaint, ¶¶ 16, 91-102) The assertedly novel feature of the patent (i.e., once-daily

28
                                                       -8-
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 14 of 36



 1 administration of the drug) was already taught by the ’553 Patent, which Forest never mentioned to the

 2 Examiner after amending its application to claim for the first time that very feature. Allergan argues

 3 (MTD, at 19-21) that Forest did not mislead the Patent Office because it had disclosed the ’553 Patent

 4 to the Examiner approximately eighteen months earlier—before the application was amended to claim

 5 daily administration (thus, at a time when that claim in the ’553 Patent was not relevant to

 6 patentability on this basis). Allergan’s argument is unpersuasive.

 7          At the outset, even if Allergan’s argument were correct, it would not justify dismissal of the

 8 Complaint for two reasons. First, the ’009 Patent was not asserted against all of the generic

 9 manufacturers—which means that at least some of them could have entered the market even if the

10 ’009 Patent had not been obtained by fraud. (Complaint ¶¶ 101, 107-08) (showing which patents were

11 asserted against which generic manufacturers) The fraud relating to the ’009 Patent thus relates to the

12 proper measure of damages (because more generic entrants mean a greater price drop and less market

13 share for Defendants)—not to deciding whether the Complaint should be dismissed en toto.

14          Second, even if Forest did not initially obtain the ’009 Patent by fraud, the patent nevertheless

15 is plainly invalid as obvious over the ’553 Patent. Allergan thus knowingly or recklessly asserted the

16 invalid patent to block generic competitors from the market so that it could charge the government

17 monopoly prices and remove the government’s ability to purchase less expensive generics. Such

18 misconduct is independently culpable under the FCA.
19          Allergan relies on the wrong legal standard in citing cases based on the affirmative defense of

20 “inequitable conduct.” Inequitable conduct is an affirmative defense to patent infringement, and it has

21 been described as “the ‘atomic bomb’ of patent law” because it “render[s] the entire patent,” as

22 opposed to individual claims, “unenforceable”; it “cannot be cured by reissue, or reexamination”; and

23 it can “spread from a single patent to render unenforceable other related patents and applications in the

24 same technology family,” endangering “a substantial portion of a company’s patent portfolio.”

25 Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1288 (Fed. Cir. 2011) (citation omitted).

26 These and other concerns led the Federal Circuit in Therasense to “tighten[] the standards for finding
27 both intent and materiality” in inequitable conduct defenses. Id. at 1290.

28
                                                       -9-
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                       CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 15 of 36



 1          In contrast, the FCA has its own, statutory standards for intent and materiality, which are

 2 looser than the standards for inequitable conduct. The Supreme Court has made clear that FCA claims

 3 need only satisfy common law elements for fraud. Universal Health Servs., Inc. v. U.S. ex rel.

 4 Escobar, 136 S. Ct. 1989, 1999 (2016). The FCA’s intent standard can be satisfied by intentional

 5 conduct or by recklessness and requires “no proof of specific intent to defraud.” 31 U.S.C.

 6 § 3729(b)(1). The FCA’s standard for materiality means “having a natural tendency to influence, or be

 7 capable of influencing, the receipt of money or property.” Id. § 3729(b)(4). As the Supreme Court has

 8 explained, under this standard, a matter is material if a reasonable person would attach importance to

 9 it, or if the defendant knew or had reason to know that the government would attach importance to it,

10 even if a reasonable person would not. See Escobar, 136 S. Ct. at 2002-03. Moreover, it is well-

11 established that a misleading omission is actionable as fraud. See id. at 1999.

12          Because FCA liability is broader than the inequitable conduct standard, it follows that every act

13 of inequitable conduct (such as a violation of the duty of candor and good faith) would also satisfy the

14 FCA’s materiality and intent requirements—but the converse is not necessarily true. Thus, even if the

15 prior disclosure of the ’553 Patent might save the ’009 Patent from a charge of inequitable conduct, it

16 would not follow as a matter of law that such a disclosure also vitiates FCA liability. Instead, the

17 question would be whether misleading omissions to the Patent Office constituted fraud under the

18 FCA’s test, i.e., if they were misleading, made at least recklessly, and related to information that
19 would have been important to a reasonable patent Examiner. Here, the Complaint survives a motion to

20 dismiss because it alleges that the omission of the ’553 Patent after the amendment of the ’009

21 application was misleading, and that the claims of the ’553 Patent would have been important to a

22 reasonable Examiner. (Complaint, ¶¶ 91-102) Whether the omission was intentional or merely

23 reckless, it violated the FCA.

24          Even considering the matter through the lens of inequitable conduct, Allergan’s argument is

25 wrong. The Complaint alleges that Forest intentionally omitted the disclosure of the ’553 Patent after

26 amending the application because it knew that the disclosure would scuttle its application. (Complaint,
27 ¶¶ 94, 97) Under 37 C.F.R. § 1.56, “intentional misconduct” is a bar to patentability. At the pleading

28
                                                      - 10 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 16 of 36



 1 stage, Allergan’s claim that Forest did not act intentionally cannot be credited because the allegation is

 2 at least plausible in light of Forest’s knowledge of what the ’553 Patent claimed, and these sort of

 3 scienter questions are typically matters for a trier of fact, even in inequitable conduct cases (and

 4 certainly in FCA cases). See, e.g., Bristol-Myers Squibb Co. v. Ben Venue Laboratories, 90 F.Supp.2d

 5 522, 528 (D.N.J. 2000) (“[A] fact finder may infer deceptive intent when a patent applicant withholds

 6 potentially pertinent information and makes arguments for patentability which could not have been

 7 made had the information been disclosed.”); Skedco, Inc. v. Strategic Operations, Inc., 287 F.Supp.3d

 8 1100, 1149–1150 (D. Or. 2018) (denying summary judgment against inequitable conduct claim even

 9 though three patents had previously been disclosed to the PTO in the same application). Allergan also

10 is wrong to argue that the allegations about Forest’s intent fail to satisfy Rule 9(b), because the text of

11 the Rule expressly provides that knowledge can be pleaded “generally.” Fed. R. Civ. P. 9(b). See also

12 U.S. ex rel. Integra Med Analytics LLC v. Providence Health & Servs., No. CV 17-1694 PSG (SSX),

13 2019 WL 3282619, at *22 (C.D. Cal. July 16, 2019) (holding that the complaint sufficiently alleged

14 Defendants were seeking to increase Medicare revenue and were reckless).

15          More broadly, context matters in determining whether an applicant satisfied its duty of candor

16 and good faith. The disclosure of the ’553 Patent eighteen months prior to the amendment of the

17 application for the ’009 Patent, for a purpose that had nothing to do with its later relevance, certainly

18 did not satisfy Forest’s duty to the Patent Office as a matter of law.5 Rule 1.56(a) requires that “at the
19 time an application is being examined, the Office is aware of and evaluates the teachings of all

20 information material to patentability.” 37 C.F.R. § 1.56. Omitting prior art during the course of

21 amending a patent application violates the letter of Rule 1.56(a) because it results in the failure to

22 disclose material information during the “time an application is being examined.” If anything, Forest’s

23 disclosure of the ’553 Patent eighteen months before it became relevant was likely to mislead. The

24 Examiner would have considered that patent and determined that it was not relevant to patentability.

25
   5
     To rule that Forest satisfied its duty as a matter of law would invite mischief and fraud: Patent
26 applicants would be incentivized to initially list numerous, largely irrelevant prior art citations
   knowing that they could amend the application later to add claims that would make the prior art
27 citations buried in old filings extremely relevant, but effectively hidden from the Examiner.

28
                                                       - 11 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                       CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 17 of 36



 1 The Examiner would not likely have revisited it without prompting when, more than a year later,

 2 Forest amended its application and fundamentally changed that calculus. (Complaint, ¶ 96).6

 3          Allergan’s authorities regarding cumulative disclosures concern different facts. Fiskars, Inc. v.

 4 Hunt Mfg. Co., 221 F.3d 1318, 1327 (Fed. Cir. 2000), concerned an alleged failure to emphasize prior

 5 art references that the Examiner specifically considered and crossed-out; there was no change in the

 6 scope of what was being claimed that altered the relevance of the prior art. In Molins PLC v. Textron,

 7 Inc., 48 F.3d 1172, 1185 (Fed. Cir. 1995), the prior art reference was “already of record” because it

 8 was in the application from which the Patent Office based the patent. In Pixion, Inc. v. Citrix Sys., Inc.,

 9 2012 WL 1309170 (N.D. Cal. Apr. 16, 2012) the prior art references in “child” applications were

10 cumulative because the patents were all granted based on a similar theory. Id. at *4 (“The child patents

11 are derivative of the parent patents.”). Here, by contrast, when it was disclosed in 2009, the pending

12 claims did not yet require once-daily administration, and thus, the Examiner had no reason to cite to

13 the ‘553 Patent as prior art for this limitation. The ‘553 Patent became critically relevant later, but at

14 that point, Forest omitted any mention of it.

15          Allergan’s scienter argument that Forest relied on an “objectively reasonable” interpretation of

16 37 C.F.R. § 1.56 in determining that the ’553 Patent need not be disclosed in the amended application

17 for the ’009 Patent (MTD, at 20-21) is an attempt to dispute Relator’s well-pleaded facts. Relator

18 alleges that Forest failed to disclose the ‘553 Patent because it knew disclosure of the “very limitation”
19 it sought to patent would make once-daily administration obvious and “the ’009 Patent would not have

20 been allowed.” (Complaint, ¶¶ 96-97) Forest’s failure to disclose was not due to some type of mistake

21 about what sort of disclosure was required—Forest acted with intent to conceal the teachings of the

22 ‘553 Patent.7 Whether Forest’s failure to disclose was strategic, reckless, or based on a good-faith

23 misapprehension of what 37 C.F.R. § 1.56 requires cannot be resolved on the pleadings.

24   The prosecution docket for the ‘009 Patent includes a statement by the Examiner, dated September
     6

   28, 2009, and filed on October 7, 2009, confirming that the ‘553 patent was considered as of that date.
25
   7
     Allergan’s authorities concerning FCA liability in circumstances under which defendants believed
26 their conduct was lawful or otherwise proper have no application here, because Relator alleges exactly
   the opposite. United States ex rel. Haight v. Catholic Healthcare W., 2007 WL 2330790, at *6 (D.
27 Ariz. Aug. 14, 2007) (study grant did not require defendant to provide dogs for study); United States
   ex rel. McGrath v. Microsemi Corporation, 690 Fed. Appx. 551, 552 (9th Cir. 2017) (no allegations
28
                                                     - 12 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                       CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 18 of 36



 1          Independently, for the reasons explained above, Allergan’s suggestion that 37 C.F.R. § 1.56

 2 would reasonably permit an applicant to hide the ball in the way Forest did is not “objectively

 3 reasonable.” It is self-serving and utterly contrary to the letter and spirit of the rule.

 4        II. Allergan Participated in the Fraud Relating to the Went Patents
 5          Allergan does not dispute that the Went Patents were obtained by fraud because Dr. Went lied

 6 about the results of the ME110 Study, and his lies caused the Patent Office to issue the Went Patents.

 7 Instead, Allergan argues (MTD, at 21-25) that the Went Patents were prosecuted by Dr. Went and

 8 Adamas, and not by Forest, such that Allergan, as the successor in interest to Forest, is not liable for

 9 fraud in connection with those patents.

10          First, Allergan ignores that the fraud in the Complaint is not limited to obtaining the patents.

11 The fraudulent scheme also encompasses asserting the patents against generic competitors to

12 unlawfully inflate the prices that the government paid for the drugs, and also to take away the

13 government’s ability to choose less-expensive generics that would be sold by Defendants’ competitors.

14 Forest and Allergan were involved in all of that subsequent fraudulent conduct, and therefore are

15 jointly and severally liable even if they were not present when the Patent Office was first defrauded.

16 See, e.g., Mortgs., Inc. v. United States Dist. Court, 934 F.2d 209, 212 (9th Cir. 1991); United States v.

17 Bourseau, No. 03-CV-907-BEN(WMC), 2006 WL 2961105, at *13 (S.D. Cal. Sept. 29, 2006).

18          Analogizing to inequitable conduct cases (from which this case is a fortiori), Allergan would

19 be liable even if Forest had no role in the fraud because, in cases involving allegations of inequitable

20 conduct, the consequences of patent fraud do not disappear when a patent is transferred to an innocent

21 third-party. Instead, the Federal Circuit has confirmed that a patent-plaintiff is liable for asserting

22 patents acquired from a third party that committed inequitable conduct—even though there was no

23

24 defendant knowingly violated arms trafficking statute); United States ex rel. Donegan v. Anesthesia
   Assn’s. of Kan. City, 833 F.3d 874, 879 (8th Cir. 2016) (ambiguity in term “emergence” prevented
25 knowing wrongdoing). Hagood v. Sonoma County Water Agency, 81 F.3d 1465, 1477 (9th Cir. 1996)
   is inapposite for this reason, and also because the underlying statute used “imprecise and discretionary
26 language” to define what allocation of costs were allowed, whereas Rule 1.56 uses an objective
   “reasonable examiner” standard.
27

28
                                                        - 13 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                         CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 19 of 36



 1 direct evidence that the plaintiff previously knew about the misconduct—because the plaintiff “should

 2 have known” that the patents “were unenforceable.” See In re Rembrandt Techs. LP Patent Litig., 899

 3 F.3d 1254, 1272 (Fed. Cir. 2018).

 4          Second, Allergan’s chronology is contrary to the allegations in the Complaint. As Allergan

 5 acknowledges, Forest executed an exclusive licensing agreement with Adamas in November 2012.

 6 Applications for two of the Went Patents—U.S. Patent Nos. 8,580,858 and 8,598,233—were filed

 7 after that date, on December 21, 2012 and January 28, 2013, respectively. In connection with those

 8 applications, the same misleading statements about the ME110 Study were submitted to the PTO. At a

 9 minimum, Forest was complicit in that fraud because, as the exclusive licensee, it was a real-party-in-

10 interest for the patents at that time, and it had a duty of candor and good faith to the Patent Office that

11 it did not honor. 37 C.F.R. § 1.56(c)(3) (pre-AIA) (duty of candor applies to “[e]very other person who

12 is substantively involved in the preparation or prosecution of the application and who is associated

13 with the inventor, with the assignee or with anyone to whom there is an obligation to assign the

14 application”).

15          Finally, Allergan argues that the Complaint does not allege that either Forest or Allergan knew

16 of the fraud on the Patent Office. But as just noted, Forest was already the exclusive licensee when

17 two fraudulent patent applications were submitted, and it was at least reckless with respect to the

18 information submitted in those applications. Moreover, Dr. Went’s fraud, which Allergan does not
19 dispute, is chargeable to all those who acquire or enforce the patents. See Rembrandt, 899 F.3d at

20 1272; Avid Identification Sys., Inc. v. Crystal Import Corp., 603 F.3d 967, 973 (Fed. Cir. 2010) (“If an

21 individual who is substantively involved in the preparation or prosecution of an application fails to

22 comply with his duty of candor, then that individual's misconduct is chargeable to the applicant for the

23 patent, and the applicant's patent is held unenforceable.”). Put another way: Fraud on the Patent Office

24 cannot be laundered out by transferring the interest in the fraudulently obtained patents to a third party.

25          In sum, Allergan is not entitled to dismissal. As the successor in interest to Forest, which was

26 the exclusive licensee of the Went Patents, Allergan is liable for how these patents were obtained, and
27 then used to exploit the government.

28
                                                       - 14 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                       CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 20 of 36



         III. The Complaint Pleads False Claims and Statements
 1
            Allergan argues (MTD, at 25-28) that the Complaint does not allege that it or Forest made any
 2
     false claims or statements. The FCA is broadly construed to apply to claims that are “false or
 3
     fraudulent,” 31 U.S.C. § 3729(a)(1)(A), (B), and not only to claims that are literally false. This
 4
     includes misleading omissions, Escobar, 136 S. Ct. 1989; and it includes situations in which an
 5
     upstream fraud is used to facilitate downstream claims, Campie, 862 F.3d at 903 and Hendow, 461
 6
     F.3d at 1174. See also U.S. ex rel. Marcus v. Hess, 317 U.S. 537, 539 & n.1, 542-44 (1943)
 7
     (explaining that after a group of contractors had used rigged bidding to obtain various contracts, the
 8
     “fraud did not spend itself with the execution of the contract,” because its “taint entered into every
 9
     swollen estimate which was the basic cause for payment” downstream).
10
            Defendants’ upstream misrepresentations and omissions to the Patent Office were fraudulent,
11
     and they render the subsequent downstream claims for reimbursement actionable. In Campie, the
12
     Ninth Circuit reversed the dismissal of an FCA complaint alleging that Gilead obtained FDA approval
13
     of its drugs through false statements to the FDA. Foreign manufacturing locations must register with
14
     the FDA before drugs made in those locations can be imported into the U.S. The Campie relators
15
     alleged that Gilead manufactured its drugs in unregistered locations, which relators claimed made
16
     them ineligible for payment, rendering all downstream claims for payment false or fraudulent under
17
     the FCA. Id., 862 F.3d at 896. The Ninth Circuit held that those allegations support FCA liability.
18
            Relator’s claims here present an even stronger case under the FCA than those in Campie. In
19
     Campie, there was no allegation that the invoices for Gilead’s drugs mentioned anything concerning
20
     the location where the drugs were manufactured. The court did not even require proof that the drugs
21
     were worthless or unusable, or that the government paid too much compared with the drug’s intrinsic
22
     economic value. Id. at 900. Here, the claims for payment specifically included prices that had been
23
     unlawfully manipulated by Defendants, and the government was actually overcharged by 1,000%.
24
     (Complaint, ¶¶ 45, 111-18, 126, 133-34)
25
            Defendants’ knowing listing of the invalid patents in the Orange Book constituted additional
26
     statements that were material to false claims. Allergan’s motion does not discuss this fact in any detail,
27
     but it, too, precludes dismissal. 31 U.S.C. § 3729(a)(1)(B).
28
                                                       - 15 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                       CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 21 of 36



 1          Allergan argues that its certifications regarding its pricing to the government were not false or

 2 fraudulent because “the GSA requires proof that prices are ‘fair and reasonable’ to ensure that the

 3 government is receiving pricing that is commensurate with (or better than) commercial pricing,” and

 4 “not based on an unbounded inquiry into whether the seller is in compliance with every conceivable

 5 law that could affect price.” (MTD, at 26) This argument is logically flawed. The GSA (and other

 6 government payors) base government prices on commercial ones, but that does not mean the

 7 government is indifferent about whether the commercial price is itself the product of a massive fraud.

 8 Rather, the government assumes that the commercial price reflects fair market conditions, and it relies

 9 on the commercial price for that reason. Consequently, when, as here, a defendant perpetrates a fraud

10 that preys on the government’s core assumption, the fraud taints the government’s pricing and

11 therefore the resulting claims for payment. See, e.g., Campie, 862 F.3d at 904; 48 C.F.R.

12 § 15.402(a)(2) (providing that in “establishing the reasonableness of the offered prices,” a purchasing

13 officer need not obtain “certified cost and pricing data as necessary to establish a fair and reasonable

14 price” only if “the price is based on adequate price competition . . . .”);.

15          The Supreme Court’s decision in Escobar supports this claim. There, the relator alleged that

16 claims submitted to Medicaid for counseling services were “false and fraudulent” under the FCA when

17 the claims referred to billing codes corresponding to services such as “family therapy” and job titles

18 such as “Social Worker, Clinical.” 136 S. Ct. at 1997. The Court held that such claims violated the
19 FCA because the social workers were unlicensed—even though neither the claims nor the billing code

20 descriptions contained an explicit representation the social workers were “licensed” under state law.

21 Focusing on the plain meaning of the FCA and eschewing a “circumscribed” interpretation, the Court

22 held the claims defrauded the government because such qualifications were implied. Id. at 1997-98 &

23 2000. As the Court explained, “[a]nyone informed that a social worker at a Massachusetts mental

24 health clinic provided a teenage patient with individual counseling services would probably—but

25 wrongly—conclude that the clinic had complied with core Massachusetts Medicaid requirements”

26 relating to training and qualifications. Id. at 2000.
27

28
                                                       - 16 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                         CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 22 of 36



 1          The same is true here: Anyone at the government seeing the commercial prices reported by

 2 Defendants “would probably—but wrongly—conclude that” Defendants were reporting prices that

 3 they had not deliberately manipulated through fraud and anti-competitive conduct. Accordingly, under

 4 Escobar, the FCA reaches these facts.

 5          Contrary to Allergan’s alarmist assertions, recognizing liability in this case would not open the

 6 door to FCA cases based on violations of “every conceivable law that could affect price.” (MTD, at

 7 26) The fraud in this case was egregious. Its principal purpose was to inflate the price of drugs that the

 8 government buys in massive quantities. And its effect on the price the government paid for these drugs

 9 was staggering, resulting in a likely markup of 1000%. Whether the FCA creates liability for some

10 other violation, of some other law, with a more attenuated connection to prices, is a question properly

11 left for a future case. In the present case, the question is whether the FCA—which is intended to

12 “reach all types of fraud, without qualification, that might result in financial loss to the Government,”

13 Hendow, 461 F.3d at 1171—applies to this fraud, which caused the government to pay 10 times the

14 amount it should have paid for prescription drugs.

15          Allergan next argues that the Complaint does not plead, with particularity, that it actually

16 submitted pricing information to the government in connection with pricing negotiations. (MTD, at

17 26-27) In this Circuit, however, a Complaint need only plead “particular details of a scheme” with

18 “reliable indicia that lead to a strong inference” that claims have been submitted. U.S. ex rel. Ebeid v.
19 Lungwitz, 616 F.3d 993, 999 (9th Cir. 2010). The Complaint’s allegations, taken as true with all

20 reasonable inferences drawn in favor of Relator, meets that standard because it is implausible that

21 these representations were not made. It is undisputed that Namenda XR and Namzaric actually are

22 listed on the FSS (they have to be to qualify for Medicaid reimbursement, which they have received).8

23 And it is undisputed that a requirement for being listed on the FSS is making representations to the

24 government about the price. To the extent Defendants’ arguments cast doubt on whether such

25 representations were actually made, the argument would not help Defendants because if they did not

26
     8
27  The FSS schedule confirming the listing for Namenda XR and Namzaric—and providing specific detail
   concerning, inter alia, the vendor responsible for the listing (Allergan), the date, and the price—can be
28 accessed and downloaded in Excel format at: https://www.va.gov/opal/nac/fss/pharmPrices.asp.
                                                     - 17 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 23 of 36



 1 make such certifications and still received payment from Medicaid and government direct purchases,

 2 then any claims related to those payments necessarily are false for failure to comply with a basic

 3 prerequisite for payment. See, e.g., Campie, 862 F.3d at 904-05.

 4          Allergan additionally contends that the representations it made to the government about pricing

 5 did not include “specific representations about the goods or services provided.” (MTD, at 27-28) It is

 6 important to note that any such requirement found in the cases cited by Allergan would apply only to a

 7 theory based on implied certification. See Escobar, 136 S. Ct. at 2000-01; Campie, 862 F.3d at 901. It

 8 does not apply to an FCA theory sounding in promissory fraud, which makes all downstream claims

 9 false or fraudulent based on an original, upstream fraud. See, e.g., Campie, 862 F.3d at 902. Both

10 theories apply to this case.9

11          Moreover, the Complaint does allege that Defendants made “specific representations about the

12 goods or services provided.” In particular, Defendants made misleading representations concerning the

13 market and best commercial prices for the drugs, which Defendants were required to disclose to the

14 government. (Complaint, ¶¶ 111-18) Just like the billing codes at issue in Escobar, which the Supreme

15 Court deemed “specific representations” about treatment (even though the billing codes said nothing

16 about whether the services were performed by social workers who were “licensed” in Massachusetts),

17 the price information Defendants conveyed to the government in this case concerning the “fair and

18 reasonable” pricing for Namenda XR and Namzaric was misleading because it was tainted by fraud.
19          Allergan says that the Complaint’s allegations concerning false statements to the Patent Office

20 are too “disconnected” from the “invoices submitted to the government” to be actionable under the

21 FCA. (MTD, at 26, citing United States ex rel. Promega Corp. v. Hoffman-La Roche Inc., No. 03-

22 1447-A (E.D. Va. Sept. 29, 2004)) Allergan misleadingly tells the Court that until Relator’s suits, only

23 Promega and one other case, Amphastar Pharms. Inc. v. Aventis Pharma SA, 856 F.3d 696, 705 (9th

24 Cir. 2017), had alleged an FCA violation based on the foreclosure of generic competitors—and that

25
     To be clear, Defendants’ conduct in fraudulently obtaining patents constituted an upstream fraud that
     9

26 tainted all downstream claims incorporating the inflated, monopoly prices. This supports FCA liability
   based on promissory fraud. Additionally and separately, Defendants’ conduct in charging inflated
27 prices—particularly at prices Defendants represented to have been “fair and reasonable”—also supports
   FCA liability based on an implied certification that such prices reflected fair market conditions and were
28 not inflated through the wrongful exclusion of competitors.
                                                     - 18 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                     CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 24 of 36



 1 “[n]either case survived scrutiny under Rule 12. (MTD, at 4) Defendants’ statement omits important

 2 details. In fact, Amphastar did survive Rule 12 scrutiny but was only dismissed later for reasons that

 3 have since been superseded by statute.

 4          In Amphastar, the relator alleged that the defendants fraudulently obtained a pharmaceutical

 5 patent and used it to block generic entry, thereby inflating the price charged for the drug. The district

 6 court held that these allegations stated valid claims under the FCA. See Amphastar Pharms. Inc. v.

 7 Aventis Pharma SA, No. 5:09-cv-0023-MJG, 2013 WL 12139832, at *3 (C.D. Cal. Apr. 19, 2013); see

 8 also 2012 WL 5512466, at *9–13 (prior decision explaining sufficiency of legal theory).

 9          Subsequently, after determining that relator’s claims were disclosed in prior infringement

10 actions (which qualified as public disclosures prior to the 2010 amendments), the court vacated its

11 prior orders on jurisdictional grounds.10 2015 WL 4511573, at *1 (July 20, 2015). The Ninth Circuit

12 affirmed dismissal on those grounds, without addressing the sufficiency of the fraud allegations.

13 Amphastar, 856 F.3d 696 (9th Cir. 2017). Had Amphastar been filed after the 2010 amendments

14 became effective, any disclosures in the patent infringement actions would not have barred the action,

15 because the government was not a party to those proceedings. See 31 U.S.C. § 3730(e)(4)(A)(i).

16          Allergan’s reliance on Promega is also misplaced. The Ninth Circuit has explicitly rejected

17 Promega’s reasoning that there was a “disconnect” between the invoices and the misrepresentations.11

18 See Campie, 862 F.3d at 903. Promega was also decided before the 2010 amendments to the FCA, and
19 its dismissal based on the public disclosure bar is no longer good law. Moreover, this unpublished

20 decision is not binding authority, and the court has removed the decision from PACER.

21

22

23   10
        The court noted that its prior decisions had been questioned in a law review article. Id. at *1 & n.5.
     That article was written by a law student and two associates at defense firms, one of whom represented
24   pharmaceutical companies in patent prosecution. Notably, the cited article concedes that the courts’
     broad interpretation of the FCA over the years has “made claims like Amphastar’s feasible.” Gregory
25   Michael, et al., The New Plague: False Claims Liability Based on Inequitable Conduct During Patent
     Prosecution, 25 Fordham Intell. Prop. Media & Ent. L.J. 747, 784 (2015).
26   11
        To the extent Defendants argue that the facts pleaded lack a sufficient nexus to a false claim because
27   the causal chain is too attenuated—which is not true—that issue should be resolved by a trier of fact.
     See United States v. Celgene Corp., 226 F. Supp. 3d 1032, 1049-50 (C.D. Cal. 2016); cf. Campie, 862
28   F.3d at 907.
                                                        - 19 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
           Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 25 of 36



 1          In sum, the Complaint specifically alleges myriad false statements that rendered all of the

 2 claims for payment relating to Namenda XR and Namzeric fraudulent, and Allergan’s arguments to

 3 the contrary in the motion to dismiss should be rejected.

 4        IV. The Complaint Pleads Materiality
 5          Allergan makes a perfunctory argument about materiality, contending that the government’s

 6 continued payments for Namenda XR even after the patents protecting it were invalidated in February

 7 2018 disproves materiality as a matter of law. (MTD, at 28-29) That is incorrect. As explained above,

 8 the materiality standard is met when either a reasonable person would find information relevant to a

 9 payment decision, or when the government would do so (even if a reasonable person would not). The

10 government has expressed time and again its desire to pay less for prescription drugs, including by

11 purchasing generic alternatives. And many government health plans require the purchase of generics

12 when they are available.12 Consequently, there is no doubt that if Defendants had not fraudulently

13 excluded generics from the market, the government would have bought memantine from those

14 companies at lower prices instead of from Defendants.

15          Moreover, the price of drugs goes to “the essence of the bargain” between drug manufacturers

16 and the government. See United States ex rel. Prather v. Brookdale Senior Living Communities, Inc.,

17 892 F.3d 822, 834 (6th Cir. 2018), cert. denied 139 S. Ct. 1323 (2019) (noting that this is a factor

18 relevant to materiality). Price is a quintessential material contract term. J. D. Calamari & J.M. Perillo,
19 The Law of Contracts, § 2-13, at 43-44 & n. 17 (2d ed. 1977); see Unihan Corp. v. Max Group Corp.,

20 2011 WL 6814044, at *7 (C.D. Cal. 2011) (price of a product is a material contractual term). Courts

21 have held that terms affecting the size of government payments are material under the FCA. See U.S.

22 ex rel. Grubea v. Rosicki, Rosicki & Assocs., P.C., 318 F. Supp. 3d 680, 701 (S.D.N.Y. 2018)

23 (misstatement of information that directly influences the amount the government pays is material);

24 United States v. DynCorp Int'l, LLC, 253 F. Supp. 3d 89, 102 (D.D.C. 2017) (defendant’s claimed

25   12
      See, e.g., Centers for Medicare & Medicaid Services, Drug Plan Coverage Rules,
26 https://www.medicare.gov/drug-coverage-part-d/what-drug-plans-cover/drug-plan-coverage-rules;
   Dep’t of Health & Human Servs. Office of Inspector General, Generic Drug Utilization in State
27 Medicaid Programs (July 2006), at iv, available at https://oig.hhs.gov/oei/reports/oei-05-05-00360.pdf
   (noting that the Centers for Medicare and Medicaid Services “strongly encourages the dispensing of
28 generic drugs.”)
                                                   - 20 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 26 of 36



 1 costs “were significantly higher than reasonable, so those claims satisfy Escobar’s materiality

 2 standard”).

 3          Against this backdrop, the fact that the government has also continued to pay for Namenda XR

 4 does not compel dismissal as a matter of law. First, continued payments only speak to the materiality

 5 of a legal requirement if the government had actual knowledge of the alleged fraud when it paid for

 6 them. The Complaint does not allege that the government ever had such actual knowledge. See

 7 Prather, 892 F.3d at 834. Indeed, six of the Went Patents have been invalidated for indefiniteness,

 8 which requires no proof of fraud. Second, even though the government pays for Namenda XR, it also

 9 pays for the generic alternatives to Namenda XR. This means that prices, overall, have gone down.

10 Third, ceasing payments for Namenda XR altogether would serve little purpose, and might complicate

11 care for patients who have been using the drug for long periods of time. See Campie, 862 F.3d at 906

12 (fraud was material at the pleading stage even if the government continued to pay because there are

13 many reasons why the government might continue to pay for a drug that have nothing to do with FCA

14 liability or whether the government found the violation to be material).

15          Because it is at least plausible that Defendants’ fraud—which the Complaint alleges had a

16 massive effect on the price the government paid for these drugs—was material to the government’s

17 payment decisions, Allergan’s materiality arguments should be rejected.

18       V. Allergan’s Public Disclosure Argument Lacks Merit
19          Allergan’s principal argument for dismissal has nothing to do with its own conduct; instead,

20 Allergan argues that even if it committed fraud, Relator’s suit must be dismissed because the

21 allegations or transactions alleged in the Complaint were publicly disclosed. The FCA’s public

22 disclosure provision provides for the dismissal of an action:

23                 if substantially the same allegations or transactions as alleged in the action
                   or claim were publicly disclosed--
24
                   (i) in a Federal criminal, civil, or administrative hearing in which the
25                 Government or its agent is a party;
26                 (ii) in a congressional, Government Accountability Office, or other
                   Federal report, hearing, audit, or investigation; or
27
                   (iii) from the news media,
28
                                                      - 21 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 27 of 36



                    unless the action is brought by the Attorney General or the person
 1                  bringing the action is an original source of the information.
 2 31 U.S.C. § 3730(e)(4)(A). A relator is an “original source” if he has “knowledge that is independent

 3 of and materially adds to the publicly disclosed allegations or transactions,” and “has voluntarily

 4 provided the information to the Government before filing an action under this section.” Id.

 5 § 3730(e)(4)(B).

 6          In 2010, Congress “overhauled” and “radically changed” the statute to “lower the bar for

 7 relators.” United States ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries, LLC, 812 F.3d 294, 298–

 8 99 (3d Cir. 2016). Prior to those amendments, the public disclosure bar was broader in two important

 9 ways. First, it applied to disclosures in every criminal, civil, or administrative hearing or proceeding—

10 not only in federal hearings or proceedings in which the government was a party. Thus, a disclosure in

11 a private lawsuit or an ex parte administrative proceeding could have triggered the bar then, but it

12 cannot do so now. Congress narrowed the bar to cases in which the federal government is actually

13 participating, so that it would apply only to litigation that the government was reasonably likely to

14 know about. Second, the definition of an “original source” was narrower. Previously, it required the

15 relator to have “direct” knowledge, meaning firsthand knowledge, of the fraud. Congress removed that

16 requirement to facilitate lawsuits by knowledgeable outsiders.

17          A. Relator’s Allegations of Fraud Have Never Been Publicly Disclosed
18          Allergan does not identify a single public disclosure of Relator’s “allegations” in this case, i.e.,
19 that Defendants obtained the Went Patents and the ’009 Patent by fraud, and then used those invalid

20 patents unlawfully to exclude competition and charge the government inflated prices.

21          Instead, Allergan identifies lawsuits about a different drug, Namenda IR, to which the federal
22 government was not a party. Allergan concedes that these lawsuits “did not expressly allege fraud on

23 the USPTO,” but argues that they generally alleged “conduct by the Allergan Defendants related to

24 alleged abuse of patents for the Namenda® line of products.” (MTD, at 14) That is not enough.

25 Allegations of non-fraudulent misconduct13 about a different drug are not “substantially the same” as

26
27
     Allergan’s alleged misconduct with respect to Namenda IR involved “hard switch” or “product
     13

28 hopping”; and to unlawful pay-for-delay agreements with competitors—not fraud on the Patent Office.
                                                 - 22 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                        CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 28 of 36



 1 the fraud alleged in the Complaint. As the Ninth Circuit recently held, “[a]llowing a public document

 2 describing ‘problems’—or even some generalized fraud in a massive project or across a swath of an

 3 industry—to bar all FCA suits identifying specific instances of fraud in that project or industry would

 4 deprive the Government of information that could lead to recovery of misspent Government funds and

 5 prevention of further fraud.” U.S. ex rel. Mateski v. Raytheon Co., 816 F.3d 565, 577 (9th Cir. 2016).

 6 In Mateski, “the prior public reports provided ‘enough information to . . . pursue an investigation’ into

 7 some fraud,” and indeed “the Government did in fact undertake some investigation,” but the Ninth

 8 Circuit held that the disclosed fraud was not substantially similar to the relator’s claim because “the

 9 prior reports could not have alerted the Government to the specific areas of fraud alleged by” the

10 relator. Id. at 579. This case is a fortiori because the disclosure Allergan identifies would not have

11 provided any reason to investigate the patents related to Namenda XR or Namzaric, and there is no

12 allegation in the Complaint that the government in fact investigated those patents.

13          Ultimately, Allergan’s contention boils down to an absurd suggestion that because Allergan

14 committed crimes in the past to protect its drug monopolies, it can evade liability for any future,

15 unrelated fraud because the government should already know the company is a serial fraudster willing

16 to do anything, no matter how illegal or dishonest, to continue overcharging the government billions of

17 dollars. That is obviously not what Congress had in mind when it amended the FCA.

18          Allergan also argues that a generic drug manufacturer initiated a proceeding before the Patent

19 Trial and Appeal Board challenging the validity of one of the Went Patents “on anticipation and

20 obviousness grounds.” (MTD, at 14) This was not a proceeding to which the government was a party,

21 and Allergan does not even suggest that the challenger alleged fraud on the Patent Office—indeed, it

22 could not have, because the Patent Trial and Appeal Board has no jurisdiction to hear claims based on

23 fraud. See 35 U.S.C. § 311(b). The allegations in that proceeding were therefore also not “substantially

24 the same” as the allegations in the Complaint.

25          B. The Relevant Transactions Were Not Disclosed in an Enumerated Forum
26 Without any credible argument that Relator’s allegations were publicly disclosed, Allergan is left to
27 argue that the “transactions” in the Complaint were disclosed. For the disclosure of transactions to

28
                                                      - 23 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 29 of 36



 1 trigger dismissal, the disclosed transactions must be in a forum enumerated in the statute, i.e., a

 2 hearing in which the government is a party, a federal report, or the news media. 31 U.S.C.

 3 § 3730(e)(4)(A).

 4          Allergan’s key argument is that if the government had reviewed the materials submitted during

 5 patent prosecutions, it could have spotted the fraud alleged in the Complaint. Thus, Allergan points to

 6 the allegations in the Complaint that Dr. Went submitted a declaration misrepresenting the results of

 7 the ME110 Study on November 5, 2010; and then on May 7, 2012, submitted a declaration in

 8 connection with a different patent application that included a table accurately reporting the results of

 9 the ME110 Study. (Complaint, ¶¶ 62-68) Allergan argues that these two declarations were both

10 accessible in the patent prosecution dockets, which the Patent Office makes available through a

11 website called “Public Patent Application Information Retrieval,” or “PAIR.” Like the PACER system

12 for courts, PAIR reproduces the vast majority of documents submitted in a patent prosecution. Indeed,

13 as with PACER, documents appear on PAIR in real time as they are filed electronically.14 The site

14 hosts millions of dockets. Allergan argues that the government could have reviewed these dockets,

15 found Dr. Went’s declarations, and inferred that Dr. Went defrauded the Patent Office in 2010. (MTD,

16 at 11; see Complaint, ¶¶ 63-90) Allergan’s argument is unpersuasive because patent prosecutions are

17 not a forum enumerated in the public disclosure bar; indeed, they are carved out of it.

18           Tellingly, Allergan assiduously avoids any consideration of whether a patent prosecution

19 constitutes a “hearing in which the Government or its agent is a party.” 31 U.S.C. § 3730(e)(4)(A)(i).15

20 This is because patent prosecution is an ex parte administrative proceeding in which the government is

21 not a party. Thus, these proceedings fall squarely within the category of hearings that Congress sought

22 to carve out of the public disclosure bar in 2010. Allergan attempts to end-run Congress’s amendment

23 by arguing that even though facts disclosed in the proceedings themselves could not qualify as public

24

25
      See https://www.uspto.gov/patents-application-process/checking-application-status/pair-faqs (“Is the
     14
26 information I am viewing in PAIR current? Yes! The information in PAIR is real-time status
   information.”)
27 15
      For purposes of § 3730(e)(4)(A)(i), a “hearing” is synonymous with "proceeding.” A-1 Ambulance
28 Serv., Inc. v. California, 202 F.3d 1238, 1244 (9th Cir. 2000).
                                                     - 24 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 30 of 36



 1 disclosures, the documents reproduced on the docket are “Federal reports” or “news media.” This

 2 argument is unpersuasive.

 3          First and foremost, Allergan’s position cannot be reconciled with the statutory text. In statutory

 4 interpretation, the “specific governs the general,” RadLAX Gateway Hotel, LLC v. Amalgamated Bank,

 5 566 U.S. 639, 645 (2012) (quotation marks omitted), and courts are “obliged to give effect, if possible,

 6 to every word Congress used,” Nat’l Ass’n of Mfrs. v. Dep’t of Defense, 138 S. Ct. 617, 632 (2018)

 7 (quotation marks omitted). In 2010, Congress specifically added the phrase “in which the Government

 8 or its agent is a party” to the “hearings” subsection of the public disclosure provision, making it clear

 9 that it wished to “exclude from the public disclosure bar information disclosed at hearings in cases in

10 which the Government is not a party.” Integra, 2019 WL 3282619, at *11. Allergan’s argument would

11 nullify that new limitation for each and every proceeding with a public docket—a tremendous share of

12 private hearings including not only patent prosecutions, but also private federal litigation (for which

13 PACER automatically posts electronically filed documents to the web). This would “swallow

14 limitations that Congress specifically placed on the scope of the public disclosure bar,” and “run

15 contrary to the purposes underlying the public disclosure bar, and indeed the FCA itself.” Integra,

16 2019 WL 3282619, at *11-12.

17          Second, Allergan’s approach is inconsistent with controlling precedent. Critically, Allergan has

18 not cited a single case—controlling or otherwise—holding that documents available only on PAIR
19 trigger the public disclosure bar under the current version of the statute. It argues that Amphastar and

20 A-1 Ambulance Serv., Inc. v. California, 202 F.3d 1238, 1241 (9th Cir. 2000), support its position

21 (MTD, at 12-13), but both of those cases applied the pre-2010 version of the FCA—which matters

22 because the disclosure in Amphastar occurred in a prior patent infringement action, and the disclosure

23 in A-1 Ambulance occurred in local government administrative hearings, neither of which would

24 trigger dismissal under the current statute.

25          Allergan’s approach contradicts the Supreme Court’s holding in Schindler Elevator Corp. v.

26 United States ex rel. Kirk, 563 U.S. 401 (2011). In Schindler, the Court held that “to determine the
27 meaning of one word in the public disclosure bar, we must consider the provision’s ‘entire text,’ read

28
                                                      - 25 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 31 of 36



 1 as an ‘integrated whole.’” Id. at 408 (citation omitted). The Court stressed that “all of the sources [of

 2 public disclosure] listed in § 3730(e)(4)(A) provide interpretive guidance.” Id. at 409 (quotation marks

 3 and citation omitted). Under the new statute, Congress’s modifications to the “hearings” subsection

 4 makes it impossible to read the “reports” and “media” subsections as broadly as Allergan suggests.

 5          Allergan’s contention also contradicts Schindler’s emphasis on the “ordinary meaning” of the

 6 language of the public disclosure bar. In Schindler, the Court concluded that a written response to a

 7 FOIA request, prepared by federal employees who were required to “notify the person making such

 8 request of [the agency’s] determination and the reasons therefor,” fell within the ordinary definition of

 9 a “report.” 563 U.S. at 410. But nobody would say that an affidavit, prepared by a private inventor and

10 submitted to the Patent Office in connection with a patent application, constitutes a “Federal report” or

11 “news media.” The Patent Office’s reproduction of the affidavit does not change this fact because an

12 online docket sheet, by itself, does not fall within the ordinary meaning of a “Federal report” or “news

13 media,” either. As noted above, the PAIR system is nothing like a written FOIA response. It posts

14 docket entries online automatically; it does not require federal employees to publish the information—

15 let alone make or communicate a “determination” about what responsive information to include. This

16 result is confirmed by Integra, 2019 WL 3282619, at **11-14, which determined that a report that

17 representatives from CMS gathered, compiled, and prepared in response to Relator’s request

18 constituted a “federal report” under § 3730(e)(4)(A)(ii).16
19          Third, as Allergan acknowledges, the cases it cites have held that databases available on

20 government websites should qualify as “reports” when they are “readily available” and “easily

21 navigable.” (MTD, at 16) (quoting United States ex rel. Rosner v. WB/Stellar IP Owner, L.L.C., 739 F.

22 Supp. 2d 396, 405, 407 (S.D.N.Y. 2010))17; see also U.S. ex rel. Calilung v. Ormat Indus., Ltd., 2015

23
      Allergan’s out-of-circuit cases holding that the government’s publication of raw third-party
     16
24 information constitutes a “report” are unpersuasive. These cases rely on Schindler—but they overread
   the case, because Schindler itself did not involve the mere republication of raw data; the case involved
25 packaging records with a document that clearly fell within the ordinary definition of a report.

26
   17
      Rosner is also distinguishable because, unlike the database in Rosner, PAIR contains only “raw,
   unanalyzed data,” i.e., the original and unmodified filings submitted in connection with administrative
27 proceedings before the Patent Office. As Rosner recognized, for a database to be considered a
   government report, it must contain more than “raw, unanalyzed data”—it must reflect some “synthesis
28 or organization by the government.” Id. at 407.
                                                     - 26 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 32 of 36



 1 WL 1321029, at *16 (D. Nev. Mar. 24, 2015) (holding that SEC filings are “reports” because they are

 2 reproduced on “easily navigable websites”); Liotine v. CDW Gov’t, Inc., 2009 WL 3156704, at *6 &

 3 n. 5 (S.D. Ill. Sept. 29, 2009) (website was not a public disclosure because it required users to take

 4 several steps to locate information). The Patent Office’s PAIR database is not “easily navigable.” It

 5 contains the entire histories for millions of patent applications, is difficult to search (and cannot be

 6 searched using external search engines), and it utilizes opaque docket sheets providing almost no

 7 descriptive information about the contents of particular files.18 At the very least, legitimate questions

 8 about how easy it is to search PAIR preclude ruling for Allergan at the pleading stage.

 9          Fourth, treating the PAIR database as a “Federal report” is contrary to the policies behind the

10 public disclosure provision. The reason that information contained in “Federal reports” is considered

11 publicly disclosed is because the government is likely to know it, and therefore be able to pursue a

12 fraud claim based on it without a relator’s assistance. But when, as here, the asserted “report”

13 constitutes a mountain of raw information submitted by third parties, entered into an electronic

14 database as a matter of course and without any effort at synthesis, the assumption of government

15 knowledge breaks down. In this circumstance, it would make no sense to impute knowledge of all of

16 the statements in PAIR to the government. Indeed, the rules governing patent prosecutions impose an

17 affirmative, statutory duty on patent applicants to provide all material information concerning

18 patentability to the Patent Office, particularly prior art that may render a claimed invention obvious. 37
19 C.F.R. § 1.56. Prior art citations by their very nature are public (and thus are invariably found

20 somewhere on the Internet); and they specifically include all prior patents or patent applications (that

21   18
        To illustrate: From the home screen, a user can search for a specific patent application by number.
22   To view the original Went Patent application, for example, the user could input the patent or the
     application number. Once the user finds the desired application, he or she can view the “image file
23   wrapper,” which is a complete docket sheet for the application. The entries in that wrapper describe
     each document only at a high level of generality. For example, Dr. Went’s 2010 declaration is labeled
24   with its date and the words “Affidavit-submitted prior to Mar 15, 2013.” The docket does not indicate
     that the affidavit is by Dr. Went, nor reveal its contents. The file can be opened as a PDF, but it is not
25   searchable. This means that unless a researcher already knew where to look, finding Dr. Went’s 2010
     statement about the ME-110 Study would have been like searching for a needle in a haystack. Finding
26   two conflicting representations about the ME-110 Study in affidavits filed eighteen months apart in
     connection with two different applications would have been like trying to find two needles in two
27   different haystacks, each surrounded by a field of similar-looking haystacks. In other words, this is not
     the sort of database that a researcher can simply query for a specific piece of data—and that makes it
28   distinguishable from the cases Allergan cites holding that online databases constitute “reports.”
                                                         - 27 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                       CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 33 of 36



 1 consequently are listed in PAIR). If Allergan’s argument is accepted, there could never be a qui tam

 2 action based on a defendant’s knowing omission of prior art materials to the Patent Office—even

 3 though the disclosure of prior art is one of the most important and fundamental obligations of a patent

 4 applicant under the statutory duty of “candor and good faith.”

 5          Finally, Allergan’s “news media” argument has been rejected by a recent, well-reasoned

 6 decision in this Circuit. See Integra, 2019 WL 3282619, at *11. The Integra court noted that cases

 7 treating broad swaths of the Internet as “news media” have ignored the Supreme Court’s guidance in

 8 Schindler to construe terms in the public disclosure bar consistently with their ordinary meaning. No

 9 one would call PAIR “news media” in ordinary parlance: The term “generally carries with it a

10 connotation of editorial independence, or at least some separation, between the original source of

11 information and the medium that conveys it.” Id. at *14. “News media” relates to “communication that

12 are used to convey a particular type of information: information about recent events or that would

13 otherwise commonly be found in a newspaper, news broadcast, or other news source. It follows, then,

14 that the term cannot refer to the internet in general, a channel that is designed to be able to convey

15 essentially anything.” Id. The same considerations dictate the same result for third-party providers like

16 Westlaw or LexisNexis that repackage government data.

17          At bottom, Allergan has pointed to literally no case holding that patent prosecution histories

18 constitute either “Federal reports” or “news media.” To accept Allergan’s interpretation, the Court will
19 have to make new law expanding the scope of these terms. For the reasons given above, it should

20 refuse to do so.

21          If statements in patent prosecution histories are not qualifying public disclosures, then

22 Allergan’s public disclosure argument collapses. Allergan identifies no place other than the patent

23 prosecution files that contain sufficient information to allow anyone to infer that Defendants obtained

24 their patents by fraud.

25          C. In the Alternative, Relator Is an Original Source.
26          Even if there has been a public disclosure in an enumerated forum of all the material elements
27 constituting fraud—which did not occur—Relator may still pursue his claims if he is an “original

28
                                                      - 28 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 34 of 36



 1 source” possessing “knowledge that is independent of and materially adds to” the publicly disclosed

 2 allegations or transactions. See 31 U.S.C. § 3730(e)(4)(B). The question of whether a Relator’s

 3 knowledge “materially adds to” publicly disclosed allegations or transactions is a fact issue, and it

 4 cannot appropriately be resolved on a Rule 12 motion.

 5          Allergan argues that a Relator cannot qualify as an “original source” by applying specialized or

 6 technical knowledge to purportedly public information. It is true that Allergan’s position is the

 7 prevailing view in caselaw interpreting the pre-2010 version of the FCA. But the Ninth Circuit has not

 8 yet held that this interpretation applies to the current statute. Indeed, it would be inconsistent with the

 9 statutory text to so conclude. Congress intentionally removed the requirement that a Relator have

10 “direct” or first-hand knowledge of the purported fraud. Thus, nothing in the text of the current statute

11 limits a relator’s qualifying knowledge to case-specific facts. Instead, any knowledge that is not in an

12 enumerated public disclosure suffices. Cf. Moore, 812 F.3d at 305 (“[A] relator’s knowledge must be

13 independent of, and materially add to, not all information readily available in the public domain, but,

14 rather, only information revealed through a public disclosure source in § 3730(e)(4)(A).”). In this case,

15 Relator’s knowledge about the intricacies of drug patents fits within the statutory text because such

16 knowledge is not part of the public disclosures Allergan identified.

17          Under the new statute, the key question is whether the Relator’s knowledge “materially adds

18 to” the publicly disclosed allegations or transactions. The ordinary meaning of this phrase means that
19 “a relator must contribute significant additional information to that which has been publicly disclosed

20 so as to improve its quality.” Moore, 812 F.3d at 306. When, as here, the Relator undertakes a

21 painstaking inquiry that is impossible without highly specialized expertise, his knowledge “materially

22 adds to” the publicly available information by transforming disparate facts from completely unrelated

23 sources into a coherent narrative of fraud on the government, when no one in the government had even

24 suspected it, much less “alerted . . . to the specific areas of fraud alleged by” the relator—thus

25 improving its quality. Cf. Mateski, 816 F.3d 565, 579. For example, a Relator’s expertise, gleaned

26 from years as a practicing patent attorney, may enable him to recognize when misleading statements
27 by patent applicants are likely to be intentional (and therefore fraudulent), versus merely negligent. Cf.

28
                                                       - 29 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                       CASE NO. 3:18-CV-03018-JCS
           Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 35 of 36



 1 United States ex rel. Winkelman v. CVS Caremark Corp., 827 F.3d 201, 213 (1st Cir. 2016)

 2 (“[F]urnishing information that a particular defendant is acting ‘knowingly’ (as opposed to

 3 negligently) sometimes may suffice as a material addition to information already publicly disclosed.”).

 4 Or his facility with scientific literature may allow him to determine which of two contradictory

 5 declarations describing a scientific or clinical study is false. In either case, the Relator’s understanding

 6 would “materially add to” the publicly disclosed information in a way that helps the government, and

 7 it would be consistent with the purposes of the FCA (including the narrowed public disclosure bar) to

 8 hear his claim on the merits.

 9        VI. Allergan’s State Law Arguments Fail
10          Because Relator has adequately pleaded federal FCA claims, the state claims should be upheld.

11 The Complaint also plausibly alleges that claims for Namenda XR and Namzaric were made in every

12 Plaintiff State.19 The Complaint alleges that in 2016, Medicaid reimbursed 107,899 claims for

13 Namenda XR and 2,105 claims for Namzaric. (Complaint, ¶136) CMS data confirm that substantial

14 false claims to Medicaid were made in every Plaintiff State except for Delaware and Rhode Island.20

15          The Texas Attorney General has requested Relator to inform the Court that the Texas causes of

16 action do not require the presentment of a false claim, and most do not require proof of materiality.

17 Tex. Hum. Res. Code §§ 36.002(1)-(13). Therefore, Defendant’s arguments on these issues do not

18 apply uniformly to Texas.
                                                 CONCLUSION
19

20          For the foregoing reasons, the Motion to Dismiss should be denied in its entirety. In the

21 alternative, the Court should permit Relator to amend his pleadings should there be any deficiency.

22

23   19
        Allergan argues that the claim relating to New Mexico should be dismissed because the Complaint
     contains no allegation that there has been a “substantial evidence” determination. That is not a proper
24   basis for dismissal under Rule 12 unless the complaint has been amended after the action has been
     unsealed and the states have had an opportunity to make an intervention decision. Compare U.S. ex rel.
25   King v. Solvay S.A., 823 F. Supp. 2d 472, 520 (S.D. Tex. 2011), order vacated in part on
     reconsideration, No. CIV.A. H-06-2662, 2012 WL 1067228 (S.D. Tex. Mar. 28, 2012), with Cestra v.
26   Cephalon, Inc., No. CIV.A. 14-1842, 2015 WL 3498761, at *14 (E.D. Pa. June 3, 2015).
     20
27      CMS Medicaid utilization data for Namenda XR and Namzaric, sortable by state in which the
     claims were submitted, are available at: https://www.cms.gov/Research-Statistics-Data-and-
28   Systems/Statistics-Trends-and-Reports/Information-on-Prescription-Drugs/Medicaid.html.
                                                       - 30 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS                       CASE NO. 3:18-CV-03018-JCS
         Case 3:18-cv-03018-JCS Document 80 Filed 08/05/19 Page 36 of 36



 1                                        Respectfully submitted,

 2 Dated: August 5, 2019                  HERRERA PURDY LLP

 3                                        By:       /s/ Nicomedes Sy Herrera   ______
                                                    Nicomedes Sy Herrera
 4
                                          Nicomedes Sy Herrera (State Bar No. 275332)
 5                                        Laura E. Seidl (State Bar No. 269891)
                                          HERRERA PURDY LLP
 6                                        1300 Clay Street, Suite 600
                                          Oakland, California 94612
 7                                        Telephone: (510) 422-4700
                                          Email: NHerrera@HerreraPurdy.com
 8                                               LSeidl@HerreraPurdy.com
 9                                        Andrew Purdy (State Bar No. 261912)
                                          HERRERA PURDY LLP
10                                        4590 MacArthur Boulevard, Suite 500
                                          Newport Beach, California 92660
11                                        Email: APurdy@HerreraPurdy.com
12                                        Tejinder Singh (Pro Hac Vice)
                                          GOLDSTEIN & RUSSELL, P.C.
13                                        7475 Wisconsin Avenue, Suite 850
                                          Bethesda, Maryland 20814
14                                        Telephone: (202) 362-0636
                                          Email: TSingh@GoldsteinRussell.com
15
                                          Attorneys for Plaintiff-Relator Zachary Silbersher
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                - 31 -
     RELATOR’S OPPOSITION TO ALLERGAN’S MOTION TO DISMISS              CASE NO. 3:18-CV-03018-JCS
